El Juez Asociado Sbñoe HtjtchisoN
emitió la opinión del tribunal.
El National City Bank of New York inició esta acción basada en dos giros pagaderos a la orden del American Colonial Bank y endosados por éste al demandante. Ambos giros habían sido aceptados por Fuentefría & Arroyo como librada. La única cuestión ante nos es si estas obligaciones quedaron extinguidas por novación.
El artículo 1158 del Código Civil, ed. 1930, provee:
“Para que una obligación quede extinguida por otra que la sus-tituya, es preciso que así se declare terminantemente, o que la antigua y la nueva sean de todo punto incompatibles.”
Uno de los giros fué librado por R. A. Muñoz y el otro por M. Berrios & Co. y R. A. Muñoz. Más tarde Muñoz y su esposa, Elvira Fuentefría, otorgaron hipoteca para garan-tizar el pago de $85,307.25 que Muñoz aceptó ser la totalidad de su deuda' con el American Colonial Bank, procedente de préstamos directos y pagarés y giros descontados según liqui-dación aceptada de mutuo acuerdo entre él y el banco. Muñoz se comprometió a satisfacer dicha cantidad en el término de un año a partir de la fecha de la hipoteca.
La hipoteca, se constituyó en 29 de jumo de 1929. Uno de los giros venció en julio 23 del mismo año. En agosto 12, 1929, se pagaron intereses y el giro fué prorrogado hasta agosto 23. El otro giro venció en 6 de agosto de 1929; se pagaron los intereses en agosto 13, y el giro fué prorrogado hasta agosto 23 del mismo año.
La hipoteca no contenía declaración expresa alguna res-pecto a la amortización de obligaciones preexistentes. La hipoteca y los dos giros ante nos no son “incompatibles de todo punto.” La librada era, por supuesto, responsable en primer lugar del importe total de ambos giros. La obliga.-ción de Muñoz como librador del primer giro y de Muñoz y Berrios & Co. como libradores del segundo, era una respon-sabilidad secundaria. Podría admitirse que Muñoz, mediante *223su promesa incondicional de pagar en el término de un año el importe total de ambos giros, renunció (por lo menos en lo que a él y al banco se refería) a cualquier beneficio prove-niente de su obligación secundaria, y asumió en lugar de ésta una obligación mancomunada y solidaria. También se com-prometió a pagar intereses sobre la totalidad de su deuda. La librada no fué parte en la hipoteca y no estaba obligada por el pacto del deudor hipotecario de pagar intereses al 9 por ciento a partir de la fecha de la hipoteca. El recono-cimiento de su deuda al banco hecho por el librador por el importe total de ambos giros y su promesa de pagar el mismo con intereses al 9 por ciento dentro de un año no relevaron a la librada de su obligación de pagar dicha cantidad a su ven-cimiento de acuerdo con los términos de los dos giros acep-tados, con intereses al tipo legal del 6 por ciento anual desde las fechas de los respectivos vencimientos de dichos giros. No afectó en modo alguno la obligación de la librada para con el banco. La hipoteca no estipulaba nada respecto a la cesión, abandono o cancelación por el banco de alguna deuda, anterior. No conllevaba, ni envolvía necesariamente una re-nuncia por parte del banco de su derecho a exigir el cobro de deudores mancomunados y solidarios distintos a Muñoz mediante litigio contra tales deudores fundado en los pagarés o giros, a pesar de la responsabilidad mancomunada y soli-daria de Muñoz de pagar tales pagarés o giros. El banco, por lo menos, no lo entendió así. Después que ambos giros estaban vencidos y más de un mes después de la ejecución de la hipoteca, alguien hizo un pago de intereses y el banco pro-rrogó ambos giros hasta el 23 de agosto de 1929. Muñoz de-claró como testigo de la demandada que él estaba “comple-tamente, seguro” que el banco le cargó en cuenta estos giros y que los mismos estaban “incluidos en la. liquidación.” Aparte del hecho de que dichos giros estaban incluidos en la llamada liquidación, no dió razón alguna en cuanto a su creencia de que éstos le habían sido cargados en cuenta. ■ No basta la mera conjetura de que habían sido cargados en esta *224forma. De tener algún valor probatorio, éste fué destruido' por el hecho establecido de que el banco retuvo posesión dé-los giros, aceptó el pago de intereses sobre los mismos, con-cedió una prórroga para el pago del principal y más adelante-endoso y envió ambos giros a otro banco, el aquí demandante^ Evidentemente, el banco consideró la hipoteca, en substancia y efecto, como una garantía adicional para el pago de la deuda, anterior, y no como una novación de las obligaciones ya exis-tentes, incluyendo las de otros deudores que no eran Muñoz-El documento estaba claramente sujeto a tal interpretación, porque, como hemos dicho, no era “incompatible de todo punto” con las obligaciones preexistentes de otros deudores, tales^como las asumidas por Fuentefría & Arroyo.
Una cuidadosa lectura de la opinión en el caso de Guerra v. American Colonial Bank, 21 Fed. (2) 56, en que se basa, el apelante, bastará para distinguir dicho caso del que ahora nos ocupa:
Un caso algo más aplicable puede hallarse en 123 Juris-prudencia Civil, 543. En él la Corte Suprema de España decidió que cierta hipoteca equivalía a la novación de un con-trato anterior porque el término para pagar la obligación pre-existente había sido prorrogado y la obligación de los deu-dores hipotecarios, firmantes de un giro, quedaba sustituida, independientemente de la hipoteca en sí, por la obligación del librado mencionado en el mismo. En el presente caso, corno-hemos demostrado, la obligación asumida por la librada no fué prorrogada por los términos de la hipoteca. La obli-gación asumida por los deudores hipotecarios no había sido sustituida por la obligación preexistente previamente asu-mida por la librada. No hubo sustitución de un deudor por otro. Nada impedía que el banco demandase a la librada en. cobro de su obligación tan pronto ésta venciese en la fecha especificada en el giro. Si la Corte Suprema de España estuvo acertada o equivocada en las circunstancias del caso-por ella decidido, el ratio decidendi del mismo no resuelve, el que está ahora ante nos.

*225
La sentencia apelada debe ser confirmada.

Los Jueces Presidente Señor del Toro y Asociado Señor Córdova Dávila no intervinieron.